Order entered August 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00638-CV

                         TITO E. MARRERO, Appellant

                                         V.

         BANK OF AMERICA CORPORATION, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-14549

                                      ORDER

      It has come to the Court’s attention that appellee Citywide Community

Development Corporation has a bankruptcy case pending. This automatically

suspends further action in this appeal. See TEX. R. APP. P. 8.2.

      Accordingly, we ABATE this appeal.               It may be reinstated on prompt

motion by any party complying with Rule 8.3 and specifying what further action, if

any, is required from this Court. See id. 8.3.

                                                 /s/    CRAIG SMITH
                                                        JUSTICE